Soft Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and currently claims 1-7 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masami, JP2000311878 .
Regarding claim 1,  Masami discloses a cleaning member comprising only one member (portion 6, Fig 6), the one member having a pencil-like shape (the shape shown in Fig 6 has been interpreted as a pencil-like shape), the one member comprising a bottom surface and configured to process a surface of a substrate by scrubbing the surface of the surface of the substrate at the bottom surface by using liquid (bottom portions 61c-d used in cleaning a substrate, Fig 6 ), wherein at least one continuous slit is formed on the bottom surface while not being divided form one edge to the other edge wherein the at least one slit forms a plurality of regions of the bottom surface that are undivided from one edge of the bottom surface to the other.  (slit portion as labeled bellow, Fig 6)

    PNG
    media_image1.png
    690
    1401
    media_image1.png
    Greyscale

wherein the plurality of regions comprises a first edge region and a second edge region, a first height of the first edge region being identical to a second height of the second edge region (the regions away from the slits having edges, Fig 6),

    PNG
    media_image2.png
    275
    614
    media_image2.png
    Greyscale
 the first edge region and the second edge region are capable of scrubbing the surface of the substrate at the bottom surface by using liquid (by means of liquid nozzle 31a , Fig 1), and wherein the at least one slit is linear shape.  (Fig 6)
However, Masami fails to disclose the cleaning member being made of only one member as a unitary structure.
Masami teaches the cleaning portion is composed of cleaning sponge made of PVA sponge instead of the brush material. (translation paragraph 0046)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brush material disclosed by Masami to have further incorporated a sponge cleaning member as taught by Masami since such modification is old and well known to scrape off and remove foreign matter on the substrate. (translation paragraph 0004)
Regarding claim 2, Masami discloses each and every limitation set forth in claim 1. Furthermore, Masami discloses the slit is formed in a linear shape. (Fig 6)
Regarding claim 3, Masami discloses each and every limitation set forth in claim 1. Furthermore, Masami discloses the pencil type processing member is provided with a plurality of non-crossing slits(Fig 6)
However, Masami fails to disclose the plurality of slits having different depths. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of slits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and It would have been an obvious matter of design choice to have incorporated slits having different depths, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, such modifications would enable higher volume of cleaning liquid being swept off of the workpiece and provide a cleaner workpiece since more contact is made with various depths for liquid transportation.  
Regarding claim 4, Masami discloses each and every limitation set forth in claim 1. Furthermore, Masami discloses the pencil type processing member is a pencil type cleaning member that (translation paragraph 0004) 
Regarding claim 5, Masami discloses each and every limitation set forth in claim 1. Furthermore, Masami discloses the pencil-type processing member is a pencil-type buff processing member for performing a buff processing treatment on the surface of the substrate, and wherein the pencil type buff processing member includes a base portion and a buff processing pad provided at the lower surface of the base portion so as to be used as the bottom surface. (device disclosed by Masami would be capable of performing buffing process having a base portion and a pad portion as shown below , Fig 6)

    PNG
    media_image3.png
    866
    1754
    media_image3.png
    Greyscale

Regarding claims 6 and 7, Masami discloses a nozzle configured to supply liquid (nozzles 31a-b , Fig 1); the pencil type processing member  comprising  a cleaning member comprising only one member (portion 6, Fig 6), the one member having a pencil-like shape (the shape shown in Fig 6 has been interpreted as a pencil-like shape), the one member comprising a bottom surface and configured to process a surface of a substrate by scrubbing the surface of the surface of the substrate at the bottom surface by using liquid (bottom portions 61c-d used in cleaning a substrate, Fig 6 ), wherein a continuous slit is formed on the bottom surface while not being divided form one edge to the other edge (slit portion as labeled bellow, Fig 6) to process the substrate by using the liquid from the nozzle (Fig 1 with embodiment of Fig 6); a rotational driving mechanism which rotates the pencil type processing member about the rotation axis perpendicular to the bottom surface (Fig 3 with drive 436); and a substrate rotation mechanism which rotates the substrate while holding the substrate so that the surface of the substrate is parallel to the bottom surface of the pencil type processing member at a position contacting the bottom surface of the pencil type processing member.(holding means 22, Fig 1)
However, Masami fails to disclose the cleaning member being made of only one member as a unitary structure.
Masami teaches the cleaning portion is composed of cleaning sponge made of PVA sponge instead of the brush material. (translation paragraph 0046)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brush material disclosed by Masami to have further incorporated a sponge cleaning member as taught by Masami since such modification is old and well known to scrape off and remove foreign matter on the substrate. (translation paragraph 0004)
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Masami fails to disclose "a first height of the first edge region being identical to a second height of the second edge (Fig 6) therefore Masami still reads on the claimed invention. 

    PNG
    media_image4.png
    461
    617
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723